Exhibit 10.3
 
AMENDMENT TO EMPLOYMENT AGREEMENT


This Amendment to Employment Agreement is made effective as of August 2, 2007 by
and between Bronco Drilling Company, Inc., a Delaware corporation (the
“Company”), and Frank Harrison, an individual (the “Executive”). Terms used but
not otherwise defined herein shall have the meaning set forth in that certain
Employment Agreement, dated as of August 8, 2006, by and between the Company and
the Executive (the “Employment Agreement”).

 
WHEREAS, the Company and the Executive desire to modify the Employment Agreement
pursuant to Section 11.5 thereof.


NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Company and the Executive hereto agree as follows:

     1.  Section 2.2 of the Employment Agreement is hereby amended and restated
in its entirety to read as follows:


2.2 Modifications. The precise duties to be performed by the Executive may be
extended or curtailed in the discretion of the Board. However, the occurrence of
any one or more of the following events (such events, individually and
collectively, “Good Reason”) shall constitute termination without Cause (as
hereinafter defined): (a) a reduction in the Executive’s then current Base
Salary (as hereinafter defined) or a significant reduction in the Executive’s
then current benefits as provided in Section 4 hereof; (b) a demotion by means
of a reduction in authority, responsibilities, duties or titles to a position of
less stature or importance with the Company or an assignment of duties
materially inconsistent with the Executive’s position, authority, duties or
responsibility; (c) the Company’s principal executive officers are moved to a
location more than 25 miles from its current location or the Executive is
required to be based anywhere other than the Company’s principal executive
offices; (d) a failure by the Company to require any successor to the Company or
to all or substantially all of the business or assets of the Company to
expressly assume the obligations of the Company under this Agreement; or (e) a
breach by the Company of a material provision of this Agreement or any other
material plan or program covering the Executive.
 
2.  Section 2.2 of the Employment Agreement is hereby amended by the addition of
the following sentence to the end of Section 2.2:


Notwithstanding anything in this Agreement to the contrary, in the event the
Executive provides written notice to the Company that he is terminating his
employment for Good Reason, other than in connection with a termination upon a
Change of Control (as hereinafter defined), the Executive shall receive the
termination compensation provided in Section 6.1(a) hereof within ten (10) days
of receipt by the Company of written notice of such termination.
 
3.  Section 6.3 of the Employment Agreement is hereby amended and restated in
its entirety to read as follows:


6.3 Termination in Connection with a Change of Control. The Executive will be
entitled to terminate this Agreement with or without Cause or Good Reason at
anytime within two (2) years following a Change of Control by providing written
notice to the Company (or any successor to the Company or any parent corporation
of the Company). Within ten (10) days of the Company’s (or any successor to the
Company or any parent corporation of the Company) receipt of such notice, the
Executive shall receive a severance payment (in addition to any other rights and
other amounts payable to the Executive under Section 6.7 or under Company plans
in which the Executive is a participant) payable in a lump sum in cash an amount
equal to the sum of the following: (i) three (3) times the sum of the
Executive’s highest paid annual Base Salary plus the bonus paid pursuant to
Section 4.2 (based on the average of the last three years’ annual bonuses or
such lesser number of years as the Executive may have been employed); plus (ii)
any applicable Gross-Up Payment. If the foregoing amount is not paid within ten
(10) days after the notice of such termination is received by the Company, the
unpaid amount will bear interest at the per annum rate of 12% per annum.
Notwithstanding the foregoing, if at the time of such termination the Executive
is a “specified employee” as defined in regulations under Section 409A of the
Code, such payment will be made on the first day which is more than six (6)
months following the termination. In connection with any Change of Control, the
Company shall obtain the assumption of this Agreement, without limitation or
reduction, by any successor to the Company or any parent corporation of the
Company. In the event the Company (or any successor to the Company or any parent
corporation of the Company) terminates this Agreement, with or without Cause,
within two (2) years following a Change of Control, the Executive shall be
entitled to the severance payment set forth in this Section 6.3 on the same
terms as if the Executive elected to terminate this Agreement under this Section
6.3.
 
For the purpose of this Agreement, a “Change of Control” means the occurrence of
any of the following events:
 
(a)  The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”), of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 40% or more of either (i)
the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (ii) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”). For purposes of this
Section 6.3(a), any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company will not constitute a Change in Control.
 
(b)  The individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board. Any individual becoming a director subsequent to the date hereof whose
election, or nomination for election by the Company’s stockholders, is approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board will be considered a member of the Incumbent Board as of the date hereof,
but any such individual whose initial assumption of office occurs as a result of
an actual or threatened election contest with respect to the election or removal
of directors or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Incumbent Board will not be deemed a
member of the Incumbent Board as of the date hereof.
 
(c)  The consummation of a reorganization, merger, consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless following such Business Combination: (i) the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which, as a result of such transaction, owns
the Company or all or substantially all of the Company’s assets either directly
or through one ore more subsidiaries) in substantially the same proportions as
their ownership, immediately prior to such Business Combination of the
Outstanding Company Common Stock and Outstanding Company Voting Securities, as
the case may be; (ii) no Person (excluding any corporation resulting from such
Business Combination or any employee benefit plan (or related trust) of the
Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 40% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination; and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination.
 
(d)  The approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company.
 
-1-

--------------------------------------------------------------------------------


4.  The terms and provisions of the Employment Agreement shall remain in full
force and effect except as amended hereby.


*****

-2-

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed this Amendment to Employment
Agreement effective the date first above written.
 
                                                THE COMPANY:


                                                BRONCO DRILLING COMPANY, INC.




                                                By:/s/ MARK DUBBERSTEIN   
                                                  Mark Dubberstein, President






                                                 THE EXECUTIVE:




                                                         /s/ FRANK HARRISON   
                                                                                                                                                Frank
Harrison

-3-

--------------------------------------------------------------------------------



